DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner’s Reply to Appeal Brief
In view of the Appeal Brief filed on 25 October 2021, PROSECUTION IS HEREBY REOPENED. A statement of reasons for allowance of the claims is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.

/Jennifer Pitrak McDonald/           Supervisory Patent Examiner, Art Unit 3792                                
                                                                                                                                                             
Status of Claims
Claims 1 and 3-20 are pending and under consideration for patentability; claims 16-20 previously were withdrawn and have been rejoined in this Office Action. 

Election/Restrictions
Claims 1 and 3-15 are allowable. The restriction requirement between Invention I (claims 1 and 3-15) and Invention II (claims 16-20), as set forth in the Office action mailed on 27 January 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 27 January 2021 is withdrawn.  Claims 16-20, directed to an illumination method, are no longer withdrawn from consideration because the claims require all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.


Allowable Subject Matter
Claims 1 and 3-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The allowed claims include the inventive features of a vitrectomy probe system and corresponding illumination method, comprising a first light source with a narrow-angled beam, a second light source with a wide-angled beam, and an optical switching system configured to switch between the light sources at a switching frequency above a human eye refresh rate, in order to provide the appearance of simultaneous illumination by the light sources.  Analogous prior art which has not been discussed previously includes Mirsepassi et al. (US 2017/0172792 A1).  
Using claim 1 as exemplary, Mirsepassi describes a vitrectomy probe system ([0024], “the ophthalmic illumination system 100 can be used to perform various ophthalmic surgical procedures including…a vitrectomy procedure”) comprising
a body 120
a tubular element 130 having a main lumen 132 extending from the body
a plurality of light sources (figures 4A and 4B: optical fibers 150 and 140) connected to the body comprising a first light source 150 with a narrow-angled beam 152 (figure 4B; [0029]: “optical fiber 150 can emit light 152 into the surgical field…light 152 can provide narrow-field illumination”) and a 
an optical switching system operable with the plurality of light sources ([0006]: “the surgeon can toggle between the multiple angular profiles of light depending the surgeon’s visualization needs during the surgical procedure”; [0029]: “by controlling if the optical fiber 140 or the optical fiber 150 transmits light, the user can switch between wide-field and narrow-field illumination based on the surgical tasks being performed”; [0037]: “optical relay 700 can be configured to direct the light transmitted by the optical fiber 702 to the optical fibers 140 or the optical fiber 150…the user can selectively direct the light to the optical fiber 140 or the optical fiber 150 using the optical relay 700”)
a visualization optical fiber within the main lumen, the visualization optical fiber configured to emit an illumination provided by the plurality of light sources operable with the visualization optical fiber through the optical switching system ([0040]: “the ophthalmic illumination system 100 can include a therapeutic light source 220…an optical fiber 222 can be coupled to a port 224 of the therapeutic light source 220…optical fibers 140, 150 can be optically coupled to the light source 210, the therapeutic light source 220, and/or the light source 240”)
Regarding claim 1, Mirsepassi does not disclose wherein the optical switching system is configured to switch between the plurality of light sources at a switch 
[0029] As illustrated in FIGS. 1, 4A, and 4B, the optical fiber 140 can emit light 142 into the surgical field, and the optical fiber 150 can emit light 152 into the surgical field….The angular profiles of the light 142, 152 can be different.  For example, the light 142 can provide wide-field illumination.  Wide-field illumination can facilitate the user’s situational awareness within the surgical field while performing various surgical maneuvers.  The light 152 can provide narrow-field illumination.  Narrow-field illumination can have a relatively higher irradiance compared to wide-field illumination.  The higher irradiance of narrow-field illumination can allow the user to see anatomy within the eye that may not be clearly visible with wide-field illumination.  For example, the vitreous humor, the clear jelly that fills the posterior segment of the patient’s eye, can be more clearly visualized using narrow-field illumination.  The user can selectively utilize narrow-field illumination to view the vitreous humor, for example, during vitrectomy procedure.  By controlling if the optical fiber 140 or the optical fiber 150 transmits light, the user can switch between wide-field and narrow-field illumination based on the surgical tasks being performed.  

However, Mirsepassi is silent as to the frequency of the switching.  As it is up to the surgeon to switch between the different beams, it seems that the frequency of the switching is also entirely dependent on the needs of the surgeon, without following any sort of regularity analogous to a “switching frequency.”  Also, as it is the surgeon who switches between the beams, there is no teaching, suggestion, or motivation to set the switching frequency such that it is above a human eye refresh rate, as recited in the pending claims.  Even if a surgeon was to toggle between the narrow-angled beam and the wide-angled beam at a regular frequency, it seems nearly impossible for the surgeon to toggle between the two beams at a rate higher than the human eye refresh 
Other prior art references describe single probes which may be pulsed or strobed at a frequency higher than 50 Hz to 90 Hz (for example, McDonell et al., US 2016/0175149 A1, [0007], [0041] - [0042], which has been discussed in previous Office Actions).  However, there is no specific disclosure in McDonell, Mirsepassi, or the other prior art of record to set the switching frequency based on the human eye refresh rate.  The Examiner respectfully submits that the prior art of record does not provide the requisite teaching, suggestion, and motivation to set the switching frequency of two light sources of a vitrectomy probe system such that it is “above a human eye refresh rate to provide an appearance of simultaneous lighting,” as recited in pending claim 1. 
Therefore, the inventive features recited in the pending claims are not disclosed by the prior art and are not suggested by an obvious combination of the most analogous prior art elements.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Statement on Communication via Internet
Communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please refer to MPEP 502.03 for guidance on Communications via Internet. 

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Ankit D. Tejani, whose telephone number is 571-272-5140.  The Examiner may normally be reached on Monday through Friday, 8:30AM through 5:00PM EST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno, can be reached by telephone at 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval 

/Ankit D Tejani/
Primary Examiner, Art Unit 3792